 Inthe Matter of J.GREENEBAUM TANNINGCOMPANYandNATIONALLEATHER WORKERS ASSOCIATION,LOCAL No. 43,AFFILIATED WITH THEC. I. O.Case No. C-684.-Decided February 15, 1939Leather Tanning and Manufacturing Industry-Interference,Restraint, andCoercion-Company-Dominated Union:domination of and interference withformation and administration;financial and other support ; after SupremeCourt upheld constitutionality of Act, suggestion that sick benefit associationbe dissolved and new organization be formed;activities on company time andproperty;solicitingmembership in, by supervisory employees;urging, per-suading, and warning employees to join ; disestablished,as agency for collec-tivebargaining-Contract:closed-shop,with company-dominated union, illegal;employer ordered to cease giving effect to,or any renewal thereof-Check-Off:embodied in contract with company-dominated union ; employer ordered toreimburse employees,individually and in full,for amounts deducted fromearnings as dues for company-dominatedunion-Discrimtination:dischargesof three employees who had not joined company-dominated union, by non-supervisory employees in presence of supervisory employees;procurement offinal pay checks by nonsupervisory employees in violation of employer's strictrule; held to constitute discharges byemployer-Reinstatement Ordered:dis-charged employees-BackPay:awarded discharged employees;monies re-ceivedby employees for work performed upon Federal,State, county,municipal,or other work-relief projects to be deducted and paid over to agency whichsupplied funds for said projects.Mr. Herbert N. Shenkin,for the Board.McInerney, Epstein d Arvey, by Mr. John L. McInerney,ofChicago, Ill., for the respondent.Mr. Frank Moland,of Chicago, Ill., for the Association.Mr. Leon M. Despres,of Chicago, Ill., for the Union.MissEdna Loeb,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by National LeatherWorkers Association, Local No. 43, herein called the Union, theNational Labor Relations Board, herein called the Board, by Leonard11 N. L.R. B., No. 29.300 J.GREENEBAUM TANNING COMPANY ET AL.301C. Bajork, Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint dated February 8, 1938, against J.Greenebaum Tanning Company, Chicago, Illinois, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and accompanying notice of hearingwere duly served upon the respondent, upon the Union, and uponRockwell-Warsaw LeatherWorkers Association, herein called theAssociation.On February 12, 1938, the Union filed second amendedcharges with the Regional Director.On the same date an amend-ment to the complaint was issued, copies of which were duly servedupon the parties.'In respect to the unfair labor practices, the complaint, as amended,alleged in substance (1) that the respondent on or about May 13,1937, through its officers and agents, dominated and interfered withthe formation of the Association, and thereafter dominated and inter-fered with its administration and contributed financial and othersupport to it; (2) that on or about May 26, 1937, the respondent en-tered into a closed-shop contract with the Association; (3) that therespondent on or about May 27, 1937, discharged Cyril Wojdyla,Andrew Zych, and John Froelich, and thereafter refused to reemploythem because they refused to join the Association; and (4) that therespondent by these and other acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On February 15, 1938, the respondent filed its answer in which itadmitted the allegations of the complaint relating to the nature of itsbusiness and denied that it had engaged in the unfair labor practicesalleged in the complaint.2Pursuant to notice, a. hearing was held at Chicago, Illinois, onFebruary 18, 19, 21, 22, and 24, 1938, before Henry J. Kent, the TrialExaminer duly designated by the Board.At the opening of the hear-ing the Association made a motion for leave to intervene in the pro-ceeding.This motion was granted by the Trial Examiner. TheBoard, the respondent, the Association, and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce1 Counsel for the Board stated at the hearing that copies of the amendment had beenserved upon the parties on February 14, 1938The respondent acknowledged serviceand counsel for the Association and the Union's representative made no objection con-cerning the amendment or service thereof.2At the hearing,on motion of counsel for the respondent,the respondent's answer wasamended to cover the allegations of the complaint as amended. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence bearing upon the issues was afforded all parties.At theconclusion of the Board's case and at the conclusion of the hearing,counsel for the Board moved to amend the complaint to conform tothe proof.The motion was granted. At the conclusion of the Board'scase counsel for the respondent moved that the complaint be dis-missed on the ground that there was no evidence to sustain the allega-tions of the complaint, as amended.Ruling upon this motion wasreserved.At the close of the hearing the respondent renewed itsmotion and a like motion was made by the Association.Thesemotions were denied by the Trial Examiner in his IntermediateReport.We have reviewed these and other rulings made by the Trial Exam-iner on motions and on objections to the admission of evidence, andfind that no prejudicial errors were committed.The rulings arehereby affirmed.On May 27, 1938, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and was en-gaging in the unfair labor practices alleged in the complaint, andrecommended that the respondent cease and desist from engagingtherein, that it reinstate with back pay Cyril Wojdyla, Andrew Zych,and John Froelich, and that it withdraw recognition from the Asso-ciation as the collective bargaining representative of its employees.'t'hereafter the respondent and the Association filed exceptions tothe record and to the Intermediate Report.Pursuant to notice dulyserved on all the parties, a hearing was held before the Board onOctober 5, 1938, at Washington, D. C., for the purpose of oral argu-ment.The respondent appeared by counsel and participated in theoral argument.On November 4, 1938, the respondent filed a brief insupport of its exceptions, and on November 7, 1938, the Union fileda brief in support of the Intermediate Report. The Board has consid-ered the two briefs.The Board has also considered the exceptions ofthe respondent and of the Association to the Intermediate Report and,save as consistent with the findings, conclusions, and order herein-after set forth, finds them to be without merit.On December 16, 1938, the Union filed a motion with the Boardrequesting that the Board in its order direct the respondent to re-imburse its employees for "all of the dues wrongfully collected by awrongful check-off system and paid over to the company unionherein."Pursuant to permission granted by the Board, the respond-ent on January 21, 1939, filed "Suggestions in Opposition to the Mo-tion."To the extent that the motion of the Union is consistent withthe order below, it is hereby granted.83 SeeThe remedy," below. J.GREENEBAUM TANNING COMPANY ET AL.303Upon the entire recordin the case,the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation engaged in the tanningof hides and fabrication of finished leather. Its principal office andplace of business is located at Chicago, Illinois, and it owns and op-erates plants in Chicago, Illinois, and in Milwaukee, Wisconsin.Therespondent also owns all the stock in J. Greenebaum Tanning Com-pany of Massachusetts, a Massachusetts corporation which acts asa sales agent for the respondent.This proceeding relates only tothe respondent's two plants located in Chicago, Illinois, designatedplant number four, or the Rockwell plant, and plant number one, ortheWarsaw plant.The plants are situated on opposite sides of thesame street and are operated as a single unit.Animal hides constitute the principal raw material purchasedby the respondent.During the year 1937, 71 per cent of the hidesprocessed at the Rockwell and Warsaw plants were shipped to theseplants from foreign countries and States other than Illinois.The otherprincipal raw materials used by the respondent during the same pe-riod were dyes, chrome, fat, liquors, salt, and lime, 90.5 per cent ofwhich were shipped to the Chicago plants from States other thanIllinois.During the year 1937, the respondent manufactured at its Chicagoplants finished leather valued at $3,827,808, of which 75 per cent wassold and shipped to purchasers outside Illinois.In addition to employing the services of J. Greenebaum TanningCompany of Massachusetts as a sales agent, the respondent main-tains sales offices in Chicago, Illinois, employs six salesmen who so-licit orders throughout the United States, and has representatives ona commission basis in New York City and in San Francisco, Cali-fornia.II.THEORGANIZATIONS INVOLVEDNational LeatherWorkers Association, Local No. 43, is a labororganization affiliated with the Committee for Industrial Organiza-tion, herein called the C. I. O.The Union was formerly known asUnited Tannery Workers Union and also as Tannery Workers Or-ganizing Committee. It admits to membership all the productionemployees of the respondent.Rockwell-Warsaw Leather Workers Association is an unaffiliatedlabor organization.It admits to its membership all employees of 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe'respondentexcept "employees receiving compensation for serviceson a weekly or monthly basis."III.THE UNFAIR LABOR PRACTICESA. Background of the unfair labor practicesIn April 1937, the Union commenced organizational activitiesamong the respondent's employees and other tannery workers inChicago, Illinois.On May 15, the Union became affiliated with theC. I. O.For several weeks prior to the organization of the Associa-tion, discussed below, the Union distributed its literature and applica-tion cards outside the respondent's plants and signed up as membersmany of the respondent's employees.At the'time-"the Union first, enlisted -members among the respond-ent's employees and for several years prior thereto, there existed attheChicago plants of the respondent an organization known asJ.Greenebaum Employees Benefit Association, herein called theBenefit Association.Formed shortly after the passage of the Na-tional Industrial Recovery Act and possessing no written constitu-tion or bylaws, this organization purported to function as bargain-ing representative for its members, paid them sick benefits, andsponsored social affairs.It derived its income from a weekly pay-roll deduction of 5 cents per member and from a weekly contribu-tion by the respondent of 5 cents per member.The membership ofthis organization included foremen and comprised at least 80 per centof the employees.There is testimony in the record that membershipwas compulsory for all employees.The governing body of the Bene-fit Association consisted of employee representatives from each de-partment of the plants.The representatives held meetings at regularintervals to discuss employment problems.The meetings were con-ducted in the respondent's plants, frequently during working hours.The representatives did not confer with the respondent's officials, forall contact with the latter was maintained through Roy Breen, shopchairman of the Benefit Association, and Jack Nunsek,4 president ofthe Benefit Association. In the role of shop chairman Breen oftenleft his job during working hours, went through the plants on BenefitAssociation business, and talked freely to the men at work.AlthoughBreen is an hourly paid employee in the respondent's splitting de-partment, he suffered no loss of wages for the time thus spent. Itwill be noted that,under normal circumstances his duties as a splitterwould not have permitted him the time to roam at will through theplants.Furthermore, Breen expressly testified that the other em-ployees were not permitted to leave the floors of the plant on whichthey worked.'Also designated Jack Nonsek in the record. J.GREENEBAti \I TANNING COMPANY ET AL.305It is not denied by the respondent or by the Association that theBenefit Association was dominated and supported by the respondentin violation of Section 8 (2) of the Act.Although the above-described conduct of the respondent does not fall within the purviewof the complaint, it furnishes a background for the better evaluationof the events hereinafter discussed.B. The formation and administration of the AssociationShortly after the Supreme Court of the United States issued thedecisions of April 12, 1937, sustaining the constitutionality of theNational Labor Relations Act, the respondent notified the BenefitAssociation that it could no longer contribute support to it andrecommended its dissolution.Breen testified that Curt Friend 8summoned him and Jack Nunsek to his office and told them that theemployees "would have to form a new one [organization] and quitthe old one [the Benefit Association]." Friend, the assistant toSidney Greenebaum, secretary of the respondent and general man-ager of the Chicago plants, did not testify at the hearing.We findthat Friend made the foregoing statement.On May 11, 12, and 13, 1937, Breen and several other employeesdistributed leaflets among the employees inviting them to attend amass meeting on the night of May 13 "Concerning the Wagner Law,"and promising them free beer and sandwiches afterward.Theseleaflets were openly passed out among the employees during workinghours, and were inserted in the workers' time-card racks on the timeclock.Breen testified that he borrowed the money from MartinSamp, the respondent's timekeeper, and had the leaflets printed athis own expense.Samp did not appear as a witness at the hearing.The mass meeting .of May 13 was held in a hall rented for theoccasion.Breen testified that he personally bore the expenses of themeeting,6which was attended by approximately 250 employees.Delegates from the Union entered the hall in order to presentarguments for the formation of a union affiliated with the C. I. O.Although they caused no disturbance, they were ushered out of themeeting shortly thereafter by policemen stationed at the doors of thehall.Several of the delegates were arrested, taken away in a policepatrol wagon, and detained for a short while.Other union delegatesremained outside the hall and signed up -several' of the respondent'semployees as members of the Union.The meeting was opened with addresses by Frank Moland, attorneyfor the Benefit Association, and by Stanley Werdell, an attorney whoc Also designated Kurt Friend in the record.Breen's testimony can only be interpreted to mean that be paid for the use of thehall and for the refreshments served. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDspoke in Polish for the benefit of the respondent's numerous Polishemployees.The speakers outlined the provisions of the Act andadvised that the Benefit Association was illegal.After having in-formed the men that they could join any union they chose, Werdellstated : "Let us assume that you desire to form your own organiza-tion.Then what do you do, and how do you go about it."He thenexplained in detail the procedure whereby they might organize anunaffiliated union.At the conclusion of the addresses the menauthorized Chester Grabowski, treasurer of the Benefit Association,to retain the funds of the Benefit Association pending final disposi-tion of them.No action was taken to dissolve the Benefit Associa-tion and there was apparently no discussion among the employeesconcerning the formation of a new union.Breen testified that after the meeting he and Leo Rounds, a coloredemployee, decided that the employees wanted a new association oftheir own and that he and Rounds proceeded to organize such anassociation without consulting their fellow employees.Accordingly,Breen, Rounds, and Samp, the timekeeper, ranged throughout theplants during working hours, solicitingsignatureson a blank sheetof paper, allegedly to ascertain how many workers were in favorof a new organization.Breen estimated that 150 signatures weresecured on the first day.Soon after the meeting of May 13, Samp,during working hours, approached Cyril Wojdyla, one of the em-ployees alleged in the. complaint to'have been wrongfully discharged,and asked him to sign a blank sheet of paper, promising him that hewould thereby secure a .5-per cent wage increase.Shortly thereafter, within a day or two of the mass meeting,printed application blanks for membership in the Association werecirculated among the employees.Although the Association was notthen organized, the application blanks contained the Association'sfull, name and specificreferencesto its constitution and bylaws.?"The blanks read as follows :Chicago,Ill------------APPLICATIONIherebymake application to membership In the Rockwell-Warsaw LeatherWorkers Ass'n. of Chicago,Illinois.If I am accepted as a member of The Rockwell-Warsaw Leather Workers'Ass'n.,Ipledge myself to observe and faithfully live up to the constitution and by-lawsof the association,and the treasurer of the association is authorized to drawthrough the J. Greenebaum Tanning Company, 25 cents per week, to be chargedagainst my wages, said amount being my weekly dues to the AssociationIn recognition of the plan of the organization,I agree to submit any differenceswhich may arise between myself and the Company, to the Shop Committee, andabide by the decision of the Board of Directors of the AssociationI agree to work for the betterment of the conditions of my fellow workers, andstand ready to aid in any movement that may be accepted by this association asa benefit for all.Ipledge myself not to withdraw-from this association without giving a noticeof at least three full days.Failing to do so, I agree to forfeit,my rights as a.. J.GREENEBAUM TANNING COMPANY ET AL.307Breen testified that he paid for the printing of the blanks from hispersonal funds.Although he testified that he did not order theblanks until May 18, other evidence establishes that the order wasplaced on May 13, the day of themass meeting.8The membership campaign of the Association was vigorouslyconducted by Breen, Samp, and Raymond Demski, another employee,in the plants during working hours,and signaturesto the applicationblanks were solicited in thepresenceof the respondent's foremen.Several foremen were admittedlyawareof these activities but madeno effort to check them.AlthoughBreen's organizationalactivitiesconsumed a considerable amount of working time, he suffered no lossin pay.The record does not indicate that either Demski or Sampwas docked for assisting in the campaign during working hours.Breen testified that he did not think it unusual for his activities togo unchecked, despite the fact that he was paid by the hour and thefact that when he was absent from his bench it was necessary forother employees to leave their places to keep his work from fallingbehind."I was shopchairman... I went around on the floor whereI had any men to see ... I suppose the foremen didn't know that theold association had been dissolved ... I was still connected with theold association."He admitted, however, that he had told ArthurHirsch, plant superintendent, of the organization of the Association,during his daily conversations with Hirsch.-John Froelich, another employee alleged in the complaint to havebeen wrongfully discharged by the respondent, testified without con-,tradiction that on May 13, while he was at work, Samp approachedhim, accompanied'by Breen, asked him to sign an application blank,and said, "You know, Sidney wants us to get all of the boys in, thenmember of this Association,unless it shall be otherwise ordered by the Board ofDirectors.------------------------------ Iof Applicant.The Association's By-Laws provide for the payment of a sick and disabilitybenefit as follows : $10 00 per week,payable after the seventh day of such sick-ness or disability for not more than 13 weeks in each calendar year.The Associations By-Laws also provide for the payment of a death benefit of$50 00 to the family of the deceased.Plant ________________Clock No. ____________8 Breen testified that after the meeting of May 13, he and Rounds had frequent tele-phone conversations and several conferences with Moland,both at the latter's office andat the plant,concerning proposed names for the new association;thatMoland did notaipplove of the names which he and Rounds suggested,but that on or about May 17,Moland advised the adoption of the name"Rockwell-Warsaw Leather Workers Associa-tion."Breen further testified that on or about May 18 lie placed the order for theprinting of 1,000 of the application blanks.The records of the painting company wereexamined at the hearing,however, and showed that the order for the printing of 2,500application blanks was received on May 13 and was filled onMay 14.The foreman ofthe printing company testified that Breen and Raymond Demski, another employee of therespondent,personally placed the order on May 13 and that Breen called for some of theblanks on the following day. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDSidney will give us a raise. If we have all of the boys in it will besomuch easier to get one."The "Sidney" referred to is SidneyGreenebaum, the secretary of the respondent and the general man-ager of the Chicago plants.He did not testify at the hearing.Ac-cording to Froelich, Superintendent Hirsch told him that most ofthe workers had signed up with the Association, alluded to theC. I. 0., and stated, "You are not signed up yet ... You know,Sidney says that we all better sign up or we will be without work.If we don't sign up some of the others will be crawling in here .. .You know it would be nice if we all was signed up in the organiza-tion ... Sidney don't want outsiders to get in the plant becausethey are forming a union of their own." In view of the referencemade to the C. I. 0. and inasmuch as the Union was the only otherlabor organization then seeking to organize the respondent's em-ployees, "some of the others" and "outsiders" unmistakably referredto the Union.At the hearing Hirsch denied having solicited any memberships forthe Association and at first asserted that he had not been advisedof its organization prior to May 27, the date of the execution of theagreement between the respondent and the Association.The latterassertion is effectively controverted by Breen's testimony, noted above,that prior to that time he had told Hirsch of the new organization.Furthermore, Hirsch testified that he knew the Benefit Associationhad been dissolved and later he admitted that about a week or twoprior to May 27 he knew of the organization of a new union amongthe employees.He admitted further that he frequently saw Breenand Demski, who was employed at plant number, four, distributingapplication blanks and leaflets in plant number one during workinghours.He testified that he made no attempt to check the activities,both because he had no such instructions from the respondent andbecause such activities had been carried on for a number of yearsprior to that time. In view of the clearly contradictory nature ofHirsch's testimony, we give no credence to his denial of Froelich'stestimony and find that Hirsch made the statements attributed to him.Andrew Zych, the third employee alleged in the complaint to havebeen wrongfully discharged, testified that Samp made the followingstatements to him in Polish : "Sign up the application in the companyunion and you will be working.You can work for this company . . .We give you a raise 5 per cent if you belong to the company union."When Zych repeatedly refused to sign, Samp told him, "You don'tsign on the application, so you no got no job no more." As notedabove, Samp was not called to testify at the hearing. Joseph Krazan-kowski, another employee, testified without contradiction that he J.GREENEBAUM TANNING COMPANY ET AL.309signed an application only after his assistant foreman had advisedhim to do so under threat of loss of employment.On May 21, during working hours, Breen distributed among theemployees and inserted in the racks on the time clock printed leafletsannouncing a meeting of "Rockwell-Warsaw Leather Workers Asso-ciation" for the purpose of electing officers.The order for the printingof the leaflets was placed by Breen and Demski on May 19, and Breenmade payment therefor on May 19 and 20.9 The meeting so announcedwas held on the night of May 21 in the same hall which had beenrented for the mass meeting of May 13, and according to his testimony,Breen bore the attendant expenses, apparently including the rentalfor the hall.Approximately 300 of the respondent's employees attended the meet-ing and adopted a resolution to organize the Association to be knownby the name already in use. Officers were thereupon nominated andprovision was made for the conduct of elections in the plants.Accord-ing to the minutes of the meeting, "A draft of the constitution andBy-laws which had been previously prepared was then submitted .. .and adopted . . ." The draft was prepared by Moland, attorney forthe Benefit Association.The record does not indicate what authorityMoland had to perform this function, prior to the employees' initialresolution to organize a new association. In marked contrast to hisdistinct recollection of other incidents which occurred in the sameperiod, Breen was able to recall nothing concerning the preparationof the constitution and bylaws except that Moland drafted them.Herecalled the date of their adoption only when Moland, counsel for theAssociation at the hearing, told him the date.On May 24, the election of officers was held in the shipping roomsof the two plants, although permission was neither requested norexpressly granted for the use of these rooms.The election, in whichapproximately 350 employees participated, was begun during the half-hour lunch period and continued into working time. The names ofthe winners of the election were posted that afternoon on the timeclock, and on the following day full election results were similarlyposted.Breen and Grabowski, respectively, shop chairman andtreasurer of the Benefit Association, were elected to the same officesin the Association.Demski was elected president and Aloysius Mader,secretary.Breen testified that payment for the printing of the leaflets was deferred and madeout of the first dues collected by the Association.The records of the printing companyand the testimony of its foreman establish,however, that payment for the printing of theleaflets and of membership cards, amounting to $10, was made on May 19 and 20. TheAssociation had not been organized at that time and no dues had been collected fromwhich the sum of $10 could have been paid.164275-39-vol xi--21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 26, the Association presented to the respondent a proposedagreement to be effective from May 26, 1937, to July 20, 1938, whichcontained provisions for (1) recognition of the Association as collec-tive bargaining agency, (2) a closed shop,10 (3) the check-off of Association dues, (4) a 5-per cent wage increase, and (5) machinery forthe adjustment of grievances."On the following day the agreementwas executed without alteration by the respondent. ' 'The proposed agreement was prepared by Moland, although thecircumstances surrounding its drafting are not clear.The only twowitnesses who testified regarding it were Breen and Demski, whoseversions of what took place are not consistent.We find that neitherthe membersnor allthe officers of the Association formulated thedemands embodied in the agreement, authorized its,drafting, or as-sisted in its preparation.There is some testimony .that on May 25during working hours Breen by telephone directed Moland to drafta closed-shop agreement and that on May 26 Moland came to the plantand submitted the completed instrument to the Association officers.The officers approved it without amendment, immediately presented itto the respondent, and, in the presence of the respondent's officers,affixed their names to it after some discussion.Breen, the allegedsponsor of the Association, was able to recall little of the substanceof the agreement, although it constituted the Association's sole im-portant achievement at that date.On May 27, Cyril Wojdyla, AndrewZych, and John Froelich were discharged, allegedly pursuant to theterms of the closed-shop provision of the agreement. In fact, how-ever, the discharges were made prior to the respondent's execution ofthe agreement and in violation of the agreement .1-2On June 25, the funds of the Benefit Association, which amountedto $1,233.66, were turned over to the Association.There is no evi-dence that the members of the Association authorized such disposi-tion of the funds.In November 1937, the respondent'sbusinessbecame slack.OnNovember 29, the Association acquiesced in a drastic reduction ofworking hours.On January 17, 1938, the respondent instituted a20-per cent wage reduction in conjunction with an increase in work-ing hours.Without protest the Association accepted these innova-tionswhich effectively canceled the 5-per cent wage increase em-bodied in the agreement.10A graceperiod of 3 days was provided in which an employee might decidewhetherornot he desiredto join theAssociation.The power to hire and,dischargewasexpressly reservedto the respondent.11Itwas provided that members of the grievance committee might take time off,apparently withoutloss of pay,for attending regular and special meetings of the grievancecommittee and for the transaction of committee business1= See footnote 10,supra.The discharges are discussed in subsection D, below. X. GREENEBAUMTANNING COMPANY ET AL.311C. Conclusions with respect to the formation and administrationof the AssociationUpon the foregoing facts and upon the entire record, it is appar-ent that coincident with its decision to discontinue its contributionsto the Benefit Association and to bring about its dissolution, therespondent embarked upon a course of conduct to encourage andsupport the formation and administration of the Association.Although the respondent admits that it informed the Benefit Asso-ciation that it would no longer contribute to its support, the re-spondent contends that it did not recommend the dissolution of theBenefit Association.We have noted, however, the testimony ofBreen, shop chairman of both organizations, that he was notifiedby the management that the men would have to discontinue the oldassociation and form a new one. This testimony is not refuted inthe record.Although the respondent carefully planned to clothe the Asso-ciationwith an appearance of independence, the record clearlyreveals that the respondent gave the Association its initial impetusand played a vital part in guiding the course of its organizationthrough its control of the Benefit Association.As described above,Breen was closely allied with the respondent in the administrationof the Benefit Association.Breen admitted that he continued toexercise the prerogatives of his shop chairmanship in the BenefitAssociation, testified that he was not surprised that he incurredno reprimands, and stated, "... I suppose that foremen didn'tknow that the old association had been dissolved...I was stillconnected with the old association." 18Hirsch, moreover, made noattempt to check the organizational activities because like activitieshad been going on for years.Committee meetings, elections, and solicitation of membership inthe Association took place so openly and notoriously on company timeand premises that such activities could only have been carried on withthe consent, if not at the request, of the respondent.According toBreen's testimony, over 90 per cent of the employees signed up thefirst day that the application blanks were circulated.The foremencould not have been so uniformly lenient as to allow this mass solici-tationwithout having been given orders to do so. Furthermore,Timekeeper Samp participated in the membership campaign, andboth he and Hirsch, plant superintendent, informed employees ofSidney Greenebaum's desire to see the Association firmly entrenchedamong the employees in order to prevent any encroachment by theUnion.28 Italics supplied. 312DECISIONSOF NATIONAL LABORRELATIONS BOARDIt is significant that the Benefit Association's attorney,Moland,became the Association's attorney.He played a vital part in theformation of the Association and appeared at the hearing as itscounsel.There is no evidence that any break occurred in his servicedue to the Association's succeeding the Benefit Association, nor isthere any record of his having been formally retained by the Asso-ciation.It was apparently taken for granted that the Associationwould employ the services of its predecessor's attorney.The source of payment of the Association's initial organizationalexpenses remainsunsatisfactorily unexplained in the record.Littleweight can be given to Breen's testimony that, without consultingthe majority of his fellow employees, he proceeded to expend sub-stantial sums of money from his personal fundsfor the printingof leaflets, application blanks, and membership cards and for therental of halls forthe conductof mass meetings.14We find it in-credible that Breen, who earned only 79 cents per hour, could affordalone to carry the burden of the numerous expenditures. ,Further-more, as noted above, Breen's testimony with respect to some of theexpenses of organization was palpably false.Breen did not testifythat the Association repaid any of the money which he spent in effec-tuating its organization.Mader, secretary of the Association, testi-fied that the June financial report of the Association included thereinsomeof the expenses incurred in May during the formation of theAssociation.The face of said report fails to substantiate Mader'stestimony.Upon request of counsel for the Board, Mader promisedto produce at the hearing vouchers for May expenditures, whichvouchers he testified were in the possession of Grabowski, treasurerof both the Benefit Association and the Association.The voucherswere not produced, however, nor was Grabowski called, as a witnessat the hearing.We have noted that the application blanks of the Association boreits full name and specific references to its constitution and bylaws,although the blanks were printed and circulated before the organiza-tion was perfected.When viewed in the light of this fact, the evi-dence regarding the payment of the Association's initial expensesraises a strong inference that such expenses were borne either by therespondent or by the Benefit Association.The inference is strength-ened by the fact that the funds contributed by the respondent tosupport the Benefit Association were transferred to and used by theAssociation.The execution of the contract with the Association crystallized therespondent's control over its employees and effectively stifled the14 The rental for the hall where the meetings were held amounted to $13 for a singlemeeting. J.GREENEBAUM TANNING COMPANY ET AL.313organizational progress of the Union.The respondent's alacrity insigning the agreement as submitted evinced the respondent's eager-ness to establish the Association as representative of its employees ona firm contractual basis.Had the respondent been dealing with agenuine labor organization, it is hardly conceivable that an initialagreement embracing recognition, a closed shop, the check-off privi-lege, a 5-per cent wage increase, seniority provisions, and a procedurefor the adjustment of grievances, could have been drafted, negotiated,and signed within the short space of 2 days. Furthermore, the factthat neither the members nor the officers of the Association deter-mined upon the substance of the contract, formally authorized itsdrafting, or had any real understanding of its provisions, yields astrong inference that the members of the Association were merelypuppets in the hands of the respondent. Such inference is buttressedby the manner in which the respondent made unfavorable changesin working conditions without evoking any protest from the Asso-ciation.In January 1938, the respondent revoked the 5-per cent wageincrease embodied in the agreement by instituting a 20-per cent wagecut.At the same time it substantially increased hours of work with-out objection from the Association.-We find that the respondent, by its activities described above, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act; has dominated andinterfered with the formation and administration of Rockwell-War-saw Leather Workers Association and has contributed financial andother support to it; and that by its conduct it has discouraged member-ship in the Union.1sThe closed-shop contract described above, havingbeen made with a labor organization established, maintained, andassisted by the unfair labor practices of the respondent, was enteredinto in violation of the Act and is therefore illegal and void.D. The dischargesAs has been stated above, on May 27 Cyril Wojdyla, Andrew Zych,and John Froelich were discharged.Although at the time of theirdischarges the closed-shop agreement between the respondent and theAssociation had not been finally executed, the alleged reason for the15The contract contained no provision for the maintenance of any scale of wages orhours."'Matter of Swift & Company,a CorporationandAmalgamated Meat Cutters andButcher Workmen of North America,Local No. 641,and United Packing House WorkersLocal Industrial Union No. 300, 7 N.L.R.B 269;Matter of Swift & CompanyandUnited Automobile Workers of America, Local No. 265, Matter of Swift & CompanyandUnited Packing House Workers L. I. Union No. 328 AffiliateC I.0., 7 N. L.R. B 287;Matter of Republio Steel CorporationandSteelWorkers Organizing Committee, 9N. L.R.B.219; andMatter of Inland Steel CorporationandSteelWorkers OrganizingCommittee and Amalgamated Association of Iron, Steel,-and Tin Workers of North Amer-ica, LodgeNos.64, 1010,and 1101, 9 N.L R B 783. ,314DECISIONS -OF 'NATIONAL LABOR RELATIONS' BOARDdischarges was that the three employees had not joined the Associationpursuant to the terms of the agreement.Wojdyla, Zych, and Froelich were notified of the termination oftheir employment by Breen, Mader, and Demski, Association officerswho are employed by the respondent in non-supervisory capacities.Wojdy]a and Froelich received their final pay checks from Breen??The latter secured the checks from the respondent's office withoutdifficulty, although May 27 was not a regular pay day and althoughthe respondent's rules strictly prohibit one employee's securing anotheremployee's check without a written order therefor.Moreover, supervisory employees witnessed and were aware of thedischarges.Superintendent Hirsch was standing nearby when Breendischarged Froelich.Froelich testified that Hirsch approached himand expressed regret at his discharge.Hirsch denied having spokento Froelich but admitted that he saw Froelich take off his work apronand hang up his leather gauge where he always hung it upon ceasingwork, and further admitted that he heard Froelich say, "They arethrough with me but I am not through with them yet." In view ofHirsch's admissions and also of his activities on behalf of the Associa-tion, we give no credence to his denial and find that he was fully awareof Froelich's discharge.Wojdyla testified that he had a conversation concerning his dis-charge with Arthur Hahn, superintendent of plant number four, inthe presence of Breen and Mader. Demski sought to contradictWojdyla's testimony by giving a different version of the discharge.Since Hahn was not called as a witness by the respondent and sinceneither Breen nor Mader corroborated Demski's testimony in thisregard, we see no reason for discrediting Wojdyla's testimony.Zych testified that Demski first told him that he no longer had ajob with the respondent because he did not "want to belong to thecompany union"; that shortly thereafter Breen also informed him ofhis discharge, in the presence of Demski, Mader, and his foreman,Stanley Osmanski.Demski denied that Osmanski, Breen, or Maderwere present when Zych was told to leave his job.Demski's testi-mony is confused, however, and his version of the circumstances sur-rounding the discharge is not corroborated by Breen or Mader.Un-der the circumstances and since the respondent did not call Osmanskias a witness to controvert Zych's testimony, we see no reason fordiscrediting such testimony.The respondent admits that the severance of the employment ofWojdyla, Zych, and Froelich was wrongful in that it was effectuated17Demski offered to secure Zych's final pay check for him but Zych left the plantwithout waiting for Demski to fulfill his offer.Zych never received his final check forthe 25 hours and 35 minutes of -work he had done since the preceding pay day. J.GREENEBAUM TANNING COMPANY ET AL.315prior to the execution of the closed-shop agreement and by non-super-visory employees with no power or authority to discharge.The re-spondent contends, however, that there is no showing that it author.ized such acts of Breen and other Association members. It furthercontends that it cannot be charged with responsibility for the "over-zealous acts" of Breen and other Association members, particularlysinceWojdyla, Zych, and Froelich left the plant without notifying therespondent of what had occurred.We find that the contentions of the respondent are without merit.The evidence demonstrates that the respondent sanctioned and ap-proved of the actions of Association officers in dismissing Wojdyla,Zych, and Froelich.Our finding is supported by the fact that Breenhad no difficulty in securing final pay checks for Wojdyla and Froelichdespite the respondent's well-defined rules to the contrary.Further-more, the two plant superintendents and Osmanski witnessed thealleged unauthorized acts of Breen, Demski, and Mader but took nosteps to stop them or to instruct Wojdyla, Zych, and Froelich thatthey should disregard the words of Association officers and continueto work.At a conference onJuly 2,1937, the Union requested that therespondent reinstateWojdyla, Zych, and Froelich.The respondentexpressed its willingness to reemploy the men but told the unionrepresentatives that the decision, by virtue of the terms of the closed-shop agreement, rested with the Association.The Association refusedto permit the respondent to reinstate the men and the conferenceterminated.In the light of our findings, the closed-shop contract does not fallwithin the proviso to Section 8 (3) of the Act and cannot operateas a justification for the respondent's denial of reinstatement toWojdyla, Zych, and Froelich on July 2, 1937.At the oral argumentbefore the Board, counsel for the respondent asserted that at the timeof the hearing the respondent had expressed its willingness to rein-state the three employees.No testimony to this effect is found inthe record.Moreover, even if such an offer had been made at thattime, in view of the statement by counsel that the respondent con-sidered its contract with the Association to be in full force and effect,the offer would not have been an unqualified one, but subject to acondition requiring Wojdyla, Zych, and Froelich to become membersof the Association.Since the imposition of such a condition is initself a violation within the meaning of the Act, the offer, if made,would not be deemed a bona fide offer of reinstatement.We find that the respondent discriminated in regard to the hire andtenure of employment of Cyril Wojdyla, Andrew Zych, and JohnFroelich by discharging them on May 27, 1937, and refusing there- 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter to reinstate them, thereby encouraging membership in the Asso-ciation and discouraging membership in the Union.We further findthat the respondent thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.At the time of his discharge Wojdyla was working 40 hours perweek and earning 76 cents per hour.He found other employmentfrom September 5 to October 27, 1937, at $20 a week. On January2, 1938, he again secured employment at $20 a week, which he wasearning at the time of the hearing.He desires reinstatement to hisformer position with the respondent.When Zych was discharged on May 27, he was earning 63 centsan hour and working 40 hours a week. He earned about $150 betweenthe date of his discharge and the time of the hearing.He desires,reinstatement to his former position with the respondent.Until his discharge on May 27, Froelich was earning 62 cents anhour, and averaging between $26 and $29 per week in wages.Hefound other employment on June 4, 1937, at 50 cents per hour, work-ing from 40 to 45 hours per week. On or about September 15, 1937,his wages were increased to 54 cents per hour and at the time of thehearing he was averaging $24 a week.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, tragic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, re-strained, and coerced its employees in the exercise of the right toself-organization, and has dominated and interfered with the forma-tion and administration of, and contributed financial and othersupport to, the Association.We shall order the respondent to ceaseand desist from such conduct and to withdraw all recognition fromand disestablish the Association as the representative of any of itsemployees for the purposes of collective bargaining.We have fur-ther found that on May 27, 1937, the respondent executed an unlaw-ful agreement with the Association.We shall order the respondentto cease and desist from giving effect to said agreement.As we haveindicated above, the respondent engaged in the check-off of Associa- J. GREENEBAUMTANNING COMPANY ET AL.317tion dues from the wages of its employees pursuant to the terms ofthe closed-shop contract.Even had the Union not moved for thereimbursement of such dues, we should be constrained so to directin order to restore the status quo and thus to effectuate the policiesof the Act.18We shall therefore order the respondent to reimburseits employees for amounts deducted from wages as dues for theAssociation.We have also found that Cyril Wojdyla, Andrew Zych, and JohnFroelich were discharged on May 27, 1937, as the result of unfairlabor practices.We shall order the respondent to offer these em-ployees immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges, and to make them whole for anyloss of pay they have suffered by reason of their respective dischargesby payment to each of them of a sum equal to the amount which hewould normally have earned as wages from the date of his dischargeto the date of the offer of reinstatement, less his net earnings 19 dur-ing said period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.National Leather Workers Association, Local No. 43, and Rock-well-Warsaw Leather Workers Association are labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Rockwell-Warsaw Leather Workers Association, and bycontributing financial and other support to that labor organization,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Cyril Wojdyla, Andrew Zych, and John Froelich, therebyencouraging membership in Rockwell-Warsaw Leather Workers Asso-isMatter of The Heller Brothers Company ofNewcomerstownandInternationalBrotherhood of Blacksmiths,Drop Forgers, and Helpers,7 N.L.R. B. 646;Matter ofWest Kentucky Coal CompanyandUnitedMine Workers of America, District No.25,10 N. L R B. 88.19I3y "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R.B. 440.Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employee,and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal,State, county,municipal,or othergovernment or governments which supplied the funds for said work-relief projects. 318DECISIONS OF NATIONAL LABOR RELATIONS) BOARDciation, and discouraging membership in National Leather WorkersAssociation, Local No. 43, the respondent has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8(3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, J. Greenebaum Tanning Company, Chicago, Illinois, and its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Rockwell-Warsaw Leather Workers Association, or withthe formation or administration of any other labor organization ofits employees, and from contributing financial or other support toRockwell-Warsaw Leather Workers Association or any other labororganization of its employees;(b)Discouragingmembership in National LeatherWorkersAssociation, Local No. 43, or any other labor organization of itsemployees, by discharging its employees, or in any other mannerdiscriminating against its employees in regard to hire or tenure ofemployment, or any condition of employment, because of their unionmembership or activity;(c)Giving effect to the agreement of May 26, 1937, with Rock-well-Warsaw Leather Workers Association, or any renewal thereof;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Rockwell-Warsaw LeatherWorkers Association as a representative of any of its employees forthe purpose of dealing with the respondent concerning grievances, J.GREENEBAUM TANNING COMPANY ET AL.319labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment, and completely disestablish said Rockwell-Warsaw Leather Workers Association as such representative;(b)Offer Cyril Wojdyla, Andrew Zych, and John Froelich im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rightsand privileges;(c)Make whole Cyril Wojdyla, Andrew Zych, and John Froelichfor any loss of pay they may have suffered by reason of their respec-tive discharges, by payment to each of them of a sum of moneyequal to the amount which he would normally have earned as wagesduring the period from the date of his discharge to the date of saidoffer of reinstatement, less his net earnings during said period; deduct-ing, however, from the amount otherwise due to each of the said em-ployees, monies received by said employee during said period for workperformed upon Federal, State, county, municipal, or other work-relief projects, and pay over the amount, so deducted, to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects;(d)Reimburse, individually and in full, all employees who were,or still are, members of Rockwell-Warsaw Leather Workers Associa-tion, for the dues, if any, which it has deducted from their wages,salaries, or other earnings, on behalf of Rockwell-Warsaw LeatherWorkers Association;(e) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) con-secutive days, stating (1) that the respondent will cease and desistas aforesaid; (2) that the respondent withdraws all recognition fromRockwell-Warsaw Leather Workers Association as a representativeof any of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, rates of pay, wages, hoursof employment, and conditions of employment, and completely dis-establishes it as such representative; and (3) that the respondent willnot give effect to the agreement of May 26, 1937, or any renewalthereof,between the respondent and Rockwell-Warsaw LeatherWorkers Association;(f)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.